Title: To George Washington from William Black, 16 November 1773
From: Black, William
To: Washington, George



Sir
Blacks Grove November 16th 1773

Being somewhat unwilling to run the Risque of Captain Parker’s offer, which perhaps might be the Case, Shoud his Messenger have return’d without a determined Answer, I therefore sent yesterday over to the Boat Man who had a few Oats to deliver at Urbanna, That if he wou’d wait till wednesday morning, I wou’d pay him 20/ which he having Consented to, I have now sent my Son over with this other proposal vizt Six Thousand Pounds for both places, this and Woromonkoke to be paid in 12 Months and 5 P:Cent discount for whatever I might want within that time, which woud be 300£ shou’d I want the whole; I will put Doors to all the Out Houses and repaire the Weatherboarding; I now can have Considerably more on giving time but that interferes with and wou’d postpone my Scheme of going Home longer than I wou’d willingly wish.
With Submission to whatever may be the opinion of others, I humbly Conceive, That the same Money coud not be laid out to better, or indeed so good Advantage for the Benefit of the Young Gentlemans Estate than this Purchase; I believe it has been Experimentily found by many Gentlemen in the Country, That midling Land lying Contiguous to the bulk of their Estates, are by much more profitable than the very best lying at any Considerable distance. This Purchase wou’d give your Ward a very Valuable Estate in King William and a Genteel and Ellegant Seat in K: & Queen all Conveniencys, and Ready to Receive his Furniture, So Situate, that any day he may take a ride and View his whole Estate on both sides of Pomunky and Return before night, with this very great Advantage, that by means of the two Mills, All the Corn made in King William & here, woud be for Markett; There are Several Considerable Fixtures which wou’d go with the House and a very small Expence wou’d give this

place a very different Appearance to the Rude State it now Shews and make it be thought worth double what it is now offered at. The offers I have made me is 660£ more than mine to you, and if the discount mentioned were to take place it would be near a Thousand Your Answer Signify’d by this Opportunity will Determine Sir Your very humble Servant

William Black

